In re: Hubert T. Kelly applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of St. Tammany. 192 So.2d 813.
*255Writ refused. Since R.S. 23:1311 provides the same remedy exerted by plaintiff herein it is immaterial that this suit is brought as a declaratory judgment action.
SANDERS, J.,
is of the opinion that a writ should be granted to review the propriety of the declaratory judgment action in this case, a question of importance to the jurisprudence.
SUMMERS, J., is of the opinion that a writ should be granted.